    Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 1 of 20 PageID #: 64




                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF MISSOURI
                                         SOUTHEASTERN DIVISION

    CORTEZ L. JONES,                                           )
                                                               )
                            Petitioner,                        )
                                                               )
                                                               )
                   v.                                          )     NO. 1: 19CV35SNLJ
                                                               )
    UNITED STATES OF AMERICA,                                  )
                                                               )
                            Respondent.                        )


                                       MEMORANDUM AND ORDER

          This case is before the Court on Cortez Jones' petition to vacate sentence under 28 U.S.C. §

    2255, (Doc. #1) to which the government has filed a response in opposition, (Doc. #9).

    I.                                PROCEDURAL HISTORY

            On April 9, 2016, at approximately 10:40 p.m., SEMO Drug Task Force Officers were

    conducting surveillance of a liquor store parking lot in Poplar Bluff, Butler County Missouri

    when they observed a suspicious vehicle. (Plea Stip, p. 2) 1 The officers followed the vehicle,

    which took off at a high rate of speed and then made a quick turn, pulling into the driveway of a

    nearby house. (Id. at pp. 2-3)

            Based upon their suspicions, the officers stopped behind the vehicle in order to make

    contact with the occupants. (Id. at p. 3) The driver of the vehicle immediately got out and fled on

    foot with the officers in pursuit. (Id.) One of the officers who recognized the driver as Cortez L.

    Jones, ordered Jones to the ground and he complied. (Id.) Jones spontaneously stated as he was

1
    The written plea agreement and stipulation filed as Document # 36 in Cause l: 16CR131 SNLJ
                                                           1
    Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 2 of 20 PageID #: 65




    being handcuffed that he had ran because he did not have a license. (Id.) Jones was arrested for

    driving while suspended or revoked and a search incident to arrest was conducted. (Id.) Officers

    found an unused smoking pipe of the type commonly used to smoke methamphetamine. (Id.)

            Officers searched along Jones' route of flight and discovered bags containing about a half

    an ounce of marijuana and a sock containing four bags with a total weight of 109 grams of

    methamphetamine. (Id.) The vehicle was impounded and was searched, with officers recovering

    a set of digital scales and a small amount of additional methamphetamine. (Id.)

            Jones was advised of his rights per Miranda and agreed to speak with the officers. (Id.)

    Jones indicated that he had bought the methamphetamine earlier that evening and that he had

    taken it with him from the car and thrown it while running. (Id.) Jones indicated that he was

    going to split the drugs with two other individuals. (Id.)

            Jones was indicted on December 15, 2016, and charged in one count with Possession of

    50 grams or more of a mixture or substance containing methamphetamine with intent to

    distribute, in violation of Title 21, United States Code, Section 841(a)(l). (Doc# 1 in 1:16 CR

    131 SNLJ) Jones pleaded guilty as charged on September 29, 2017, pursuant to a written plea

    agreement (Plea Stip). As a part of that written plea agreement, Jones acknowledged that he

    might be classified as a career offender, and that if he was, the base offense level would be 34

    and the criminal history category would be VI. (Id. pp. 4-5)

            Jones has countable convictions for Possession of a Controlled Substance in December of

    2003 for which he ultimately got an eight year prison sentence (Doc# 44, ,r 48)2, a November

    2009 conviction for Sale of a Controlled Substance, for which he got a six year sentence (Doc #


2   Document # 44 in 1: 16CR131 SNLJ, the Presentence Report.
                                                          2
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 3 of 20 PageID #: 66




44, ~ 49), and a April 2012 conviction for Distributing Marijuana for which he got a three year

sentence (Doc# 44, ~ 50). Due to Jones' two prior convictions for sale or distribution, he was in

fact determined to be a career offender under U.S.S.G. Section 4Bl.l(a). (Doc# 44, ~ 28)

       Jones' guidelines range was driven by the career offender classification, and with three

levels off for acceptance of responsibility, the total offense level was 31 and the criminal history

category was VI. (Doc 44,   ~   81) The resulting advisory guidelines range was determined to be

188 - 235 months of incarceration. (Doc 44, ~ 81) Jones did not object to either the factual

allegations in the PSR, nor the guidelines calculations at the time of sentencing. (TRS Sent, pp.

2-3)

       At the sentencing held on February 13, 2018, Jones counsel emphasized that Jones'

career offender predicate felony drug trafficking convictions involved Jones distributing only

"very small amounts" of marijuana, and argued that Jones' long struggle with substance abuse

and non-violent criminal history justified a lower sentence. (TRS Sent, p. 5) Counsel also

argued that Jones' age (40) and family situation made recidivism less likely in the future. (TRS

Sent, pp. 5-6)

       Jones then made a statement in allocution, wherein he spoke about his life, which had

been "filled with struggles and adversity" and lamented his mistakes and the impact his sentence

would have on his family. (TRS Sent, pp. 6-8) This Court clearly considered Jones' pleas for

leniency, stating "I'm going to give you a little relief from the sentencing guidelines, but not

what you would like". (TRS Sent, p. 9) This Court then sentenced Jones to a term of 180

months, slightly less than the 188 months recommended as the bottom of the guidelines range.

(TRS Sent, pp. 9-10) Jones did not object to the sentence at the time it was passed. (TRS Sent, p.

                                                  3
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 4 of 20 PageID #: 67



12)
                                                  i
                        .               .         !                                          .
       Jones was advised of his right to appeal fjTRS Sent, p. 11 ), but did not file a notice of
                                    .             i
appeal. Jones did file a petition to vacate the sentence under Section 2255 herein.


II.    NEED FOR EVIDENTIARY HEARING AND BURDEN OF PROOF

       28 U.S.C. §2255 provides, in pertinent part:

       Unless the motion and the files and records of the case conclusively show that the
       prisoner is not entitled to relief, the court shall ... grant a prompt hearing thereon.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States District

Court states:

       The motion, together with all the files, records, transcripts, and correspondence
       relating to the judgment under attack, shall be examined promptly by the judge to
       whom it is assigned, If it plainly appears from the face of the motion and any
       annexed exhibits in the prior proceedings in the case that the movant is not
       entitled to relief in the district court, the judge shall make an order for its
       summary dismissal and cause the movant to be notified.

       When a petition is brought under §2255, the petitioner bears the burden of establishing

the need for an evidentiary hearing. In determining whether petitioner is entitled to an

evidentiary hearing the court must take many of petitioner's factual averments as true, but the

court need not give weight to conclusory allegations, self interest and characterizations,

discredited inventions, or opprobrious epithets. United States v. McGill, 11 F.3d 223,225 (1st

Cir. 1993). A hearing is unnecessary when a Section 2255 motion (1) is inadequate on its face,

or (2) although facially adequate is conclusively refuted as to the alleged facts by the files and

the records of the case. Id. at 225-6. See also United States v. Robinson, 64 F.3d 403 (8th Cir.

1995); Enge/en v. United States, 68 F.3d 238, 240 (8th Cir. 1995).


                                                  4
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 5 of 20 PageID #: 68




       When all the information necessary for the court to make a decision with regard to claims

raised in a 2255 motion is included in the record, there is no need for an evidentiary hearing.

Rogers v. United States, 1 F.3d 697, 699 (8th Cir. 1993). An evidentiary hearing is unnecessary

where the files and records conclusively show petitioner is not entitled to relief. United States v.

Schmitz, 887 F.2d 843, 844 (8th Cir. 1989).

       In order to prevail on a theory of ineffective assistance of counsel, the Movant must

demonstrate two separate things; that counsel's representation fell below an objective standard of

reasonableness (was constitutionally deficient), and secondly that counsel's deficient

performance materially and adversely prejudiced the outcome of the case. Furnish v. United

States ofAmerica, 252 F.3d 950,951 (8 th Cir. 2001) While counsel has a duty to make

reasonable investigations and decisions, "in determining whether counsel's performance was

deficient, the court should "indulge a strong presumption that counsel's conduct falls within the

wide range ofreasonable professional assistance" ". Collins v. Dormire, 240 F.3d 724, 727 (8th

Cir. 2001) (citing Strickland, 466 US. at 689)

       In order to prove that counsel's error was prejudicial, Movant must prove that "there is a

reasonable probability that, but for counsel's unprofessional errors, the results of the proceedings

would have been different." Strickland, 466 U.S. at 694. A reasonable probability has been

described as "a probability sufficient to undermine confidence in the outcome". (Id.)However,

the reviewing court need not address the issue of counsel's performance if it determines that the

movant "suffered no prejudice from the alleged ineffectiveness." Pryor v. Norris, 103 F.3d 710,

712 (8th Cir. 1997)

       Counsel cannot be considered to be ineffective for failing to raise issues upon which a

                                                 5
 Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 6 of 20 PageID #: 69




 defendant would not have prevailed. United States v. Johnson, 707 F.2d 317, 320 (8 th Cir. 1983)

 Nor is an attorney under an obligation to pursue an unpromising investigation. Harvey v. United·

 States, 850 F.2d 388, 403 (8 th Cir. 1988). Although Counsel always has a duty to hold the

 government to its high burden of proof, there are limitations to a criminal defense.

                   "Of course, the Sixth Amendment does not require that counsel do what is
                   impossible or unethical. If there is no bona fide defense to the charge, counsel
                   cannot create one and may dis serve the interests of his client by attempting a
                   useless charade".

                   United States v. Chronic, 104 S.Ct. 2039, 2045, FN 19 (1984).


 m.                                           DISCUSSION 3

 A. The Record Clearly Reflects that Jones was Aware of the Nature of the Charges.

          Jones first alleges that he was "clueless" as to the nature of the crime for which he was

 accused, and that his attorney never reviewed the indictment with him and never explained the

 details of the offense conduct for which he had been charged. (Doc # 1, p. 3) These allegations

 are clearly refuted by the record.

          The written plea agreement that Jones signed lists both the elements of the offense and a

 factual basis for the plea, which clearly put Jones on notice of what the allegations against him

 were. (Plea Stip, pp. 2-3) This Court also reiterated those points with him prior to accepting his

 plea. After confirming that Jones had in fact signed the plea stipulation, the Court inquired:

                   Court: Have you read the agreement?

                   Jones: Yes, sir.

3 Jones' Pro Se Section 2255 Motion is organized in such a manner as to make it difficult to address each ground in

order. Jones repeats his complaints in more than one place and weaves unrelated allegations into his primary
arguments. This Court has attempted to deal with all of these issues in a systematic manner, but that does not
necessarily reflect the order in which Jones has raised them.
                                                            6
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 7 of 20 PageID #: 70




               Court: Have you gone over it in detail with your lawyer?

               Jones: Yes, sir.

               Court: Has he explained the contents of the agreement in detail to you?

               Jones: Yes, sir.

               Court: And do you understand the contents of the agreement?

               Jones: Yes, sir.

               Court: Is there anything in here that you do not understand?

               Jones: No, sir.

               (TRS Plea, p. 6)


       This Court also covered the elements of the offense with Jones directly.

               Court: I'm going to go through the elements with you specifically. That's on
                      Page 2, Paragraph 3. Do you admit that you possessed
                      methamphetamine, that you knew it was methamphetamine and that you
                      intended to distribute some or all of it to another person or persons? Do
                      you admit all that?

               Jones: Yes, sir.

               Court: Do you also admit that the amount ofmethamphetamine was more than 50
                      grams? Do you admit that too?

               Jones: Yes, sir.


               (TRS Plea, p. 12)

       Likewise this Court requested the government to recite the factual basis for the plea,

reiterating the allegations against him. After the reading of the factual basis (set out above),

this Court inquired of Jones on the record:


                                                  7
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 8 of 20 PageID #: 71




                Court: All right. Have you heard the statements from the prosecutor?

                Jones: Yes, sir.

                Court: Is everything he said true and correct?

                Jones: Yes, sir.

                Court: Do you admit that you did all those acts he described then?

                Jones: Yes, sir.

                Court: There's no question about it, is there?

                Jones: No, sir.

                (TRS Plea, p. 12)

       As a practical matter, Jones was apprehended by police officers with a large amount of

methamphetamine. After being advised of his Miranda rights, and waiving the same, Jones

confessed to officers that he possessed the drugs with the intent to divide it with two other

people. (Plea Stip, p. 3) Jones had two prior convictions for distributing controlled substances

before he committed this offense. Under the circumstances, Jones assertion that he did not

understand the nature of the possession with intent to distribute charge here is simply ridiculous.

       Thus the record reflects that Jones was fully aware of the charge against him, understood

the nature of that charge and was well aware of the facts which supported that charge prior to

pleading guilty. This allegation is without merit, and should be dismissed without the necessity

of a hearing.

B. The Record Clearly Reflects That Jones Was Provided Discovery.

       Jones makes numerous allegations that he received ineffective assistance of counsel in

that he was not provided with discovery in the case. Among those claims are; that "Counsel

                                                  8
    Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 9 of 20 PageID #: 72




    never informed me through a review of the discovery what evidence was being used against me"

    (Doc# 1, p. 4.), "I never reviewed "any" of the Discovery evidence against me." (Doc# 1, p. 7),

    " ... Counsel never discussed any of the information presented by the Government through

    discovery", and "Defendant has never been presented the discovery information by Counsel."

    (Doc# 1, p. 19).

            These allegations are patently false. Jones' counsel was provided discovery by the United

    States and thoroughly discussed the government's evidence with him. As a part of the pre-trial

    process, Jones' attorney filed a written waiver of pretrial motions stating that he had provided a

    copy of the discovery materials to Jones and then personally reviewed and discussed said discovery

    materials with Jones. (Doc # 23, cause 1: 16 CR 131 SNLJ) During a hearing on Jones' waiver of his

    rights to have pretrial motions, the Court specifically inquired of Jones.


            Court: And good morning to you, Mr. Jones. We're here because on your behalf
                  your attorney has filed a statement regarding pretrial motions. And in this
                  statement he indicates that the two of you have looked at the discovery from the
                  government -- that's the evidence they intend to use against you at trial - and
                  you've talked about it, and ultimately decided that there are no issues you want to
                  raise in a pretrial motion. Is that correct?

            Jones: Yes, ma'am.

                     (TRS Waiver of Motions Hearing, p. 2)

            Jones' trial counsel, at the direction of the Court has prepared an affidavit addressing

    Jones' allegations of ineffective assistance of counsel 4, and has stated that as is his custom,

    counsel did provide Jones with the discovery, went over that discovery with Jones and only then

    filed the waiver of pretrial motions after Jones had decided not to proceed with motions. (Exhibit


4
    Defense Counsel's Affidavit is attached and Incorporated here in as Exhibit A.
                                                             9
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 10 of 20 PageID #: 73




A,, 8) Counsel's account of that proceeding is perfectly compatible with the record, while

Jones' is clearly not.

        If, as Jones claims, Counsel had never provided him with, or discussed with him the

discovery in the case, Jones never made an effort to bring that to the Court's attention. In

addition to confirming at the pretrial motions waiver that he had both seen and discussed the

discovery with his attorney, Jones also indicated at the time of the plea that he was satisfied with

his attorney's performance, which supports the contention that Jones had both been provided

discovery and had ample opportunity to discuss it with counsel.



                Court: Because this is a criminal case you're entitled to effective representation
                      from a lawyer at each stage of the proceedings against you: Do you
                      understand that?

                Jones: Yes, sir.

                Court: With that in mind I'll ask you are you satisfied with the way your lawyer
                      has handled your case?

                Jones: Yes, sir.

                Court: Has he investigated the case to your satisfaction?

                Jones: Yes, sir.

                Court: Has he done everything you've asked him to do then?

                Jones: Yes, sir.

                Court: No gripes or complaints whatsoever?

                Jones: No, sir.


                (TRS Plea, pp. 3-4)


                                                 10
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 11 of 20 PageID #: 74




        As the record clearly reflects that Jones was provided with discovery, this allegation is

also without merit and will be dismissed without the necessity of an evidentiary hearing.

 C. Jones was Properly Classified as a Career Offender.

        Jones next asserts that he received ineffective assistance of counsel in that his attorney

did not provide "an affirmative defense to the improper inclusion of enhancements" relating to

his career offender status. (Doc # 1, p. 4) Again, the record does not reflect this to be the

situation.

        A defendant is a career offender if (1) the defendant was at least eighteen years old at the

time the defendant committed the instant offense of conviction; (2) the instant offense of

conviction is a felony that is either a crime of violence or a controlled substance offense; and (3)

the defendant has at least two prior felony convictions of either a crime of violence or a

controlled substance offense. (USSG, § 4B 1.1 ), A controlled substance offense is defined in the

Guidelines as "an offense under federal or state law, punishable by imprisonment for a term

exceeding one year, that prohibits the manufacture, import, export, distribution, or dispensing of

a controlled substance ... or the possession of a controlled substance ... with intent to

manufacture, import, export, distribute, or dispense." (U.S.S.G. § 4Bl.2(b)).

        Jones has two qualifying prior offenses, a 2009 conviction for sale of a controlled

 substance (more than five grams of marijuana) for which he received a six year prison sentence

 (Doc# 44,, 49) and a 2012 conviction for distributing not more than five grams of marijuana,

for which he received a three year prison sentence. (Doc# 44,, 50) Clearly, both of those

 offenses meet the requirements of Section 4B 1.2(b). See also; United States v. Reid, 887 F .3d

 434 (8th Cir. 2018)(Defendant's prior Missouri convictions for attempted possession of

                                                  11
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 12 of 20 PageID #: 75



 controlled substance with intent to deliver not more than five grams of marijuana, and delivery of

not more than five grams of marijuana, satisfied the definition of controlled substance offense

under career offender provision of Sentencing Guidelines)

          Jones' attorney reviewed the presentence report, investigated Jones criminal history and

concluded that the Guidelines had been accurately applied. (Exhibit A, ~ 7) Jones is entitled to

have his counsel responsibly discharged his duty, which he did, but counsel is not obligated to

pursue unfruitful investigations or objections. Harvey v. United States, 850 F.2d 388,403 (8 th

 Cir.

 1988).

          Jones larger problem in this respect is that he fails to identify which one of his prior

convictions he alleges was not a predicate for career offender treatment, or why. Jones makes·

several unsupported assertions that his attorney failed to object to the offensive conviction, (Doc

# 1, pp. 4, 5, 15, 19), but identifies it only as "one of my prior convictions" (Doc# 1, p. 19).

. Under these circumstances, Jones has not demonstrated that he was prejudiced by his attorney's

failure to object to his classification as a career offender. The record reflects that Jones was

properly classified as a career offender, and as such these allegations should be dismissed

without the necessity of an evidentiary hearing as well.

D. Jones Fails to Identify any Mitigating Evidence or Factors his Counsel Allegedly Failed
to Submit or Argue.


          Jones also alleges that he received ineffective assistance of counsel in that his attorney

 erred in allowing "evidence" into the record, and erred in "not explaining any of the details of

the offense conduct" (Doc#, 1, p. 7). Jones fails to identify specifically what evidence this

                                                    12
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 13 of 20 PageID #: 76




consists of, or explaining.exactly how the omissions on his attorney's part prejudiced his case in

any fashion. The underlying facts of the case were presented to the Court in the written plea

stipulation which Jones both signed, and then ratified under oath during the plea colloquy. (Plea

Stip, pp. 2-3)(TRS Plea, p. 12) Jones failed to object to either the facts or the sentencing

guidelines calculations at the time of sentencing, and does not identify the alleged errors in his

Section 225 petition.

           As such these allegations are not supported by the record and these grounds will also be

dismissed without the necessity for an evidentiary hearing.

 E. No Credible Evidence That Jones Requested Counsel to File a Notice of Appeal.

           Jones' most significant allegation is that he "persistently directed counsel to appeal" and

that counsel failed to do so. (Doc# 1, p. 20) Jones also states that "There is no evidence to which

the United States can point in the record to confirm or refute this assertions, so, therefore a

hearing on these issues are required." (Doc# 1, p. 21) Normally this would be true, as failure to

file a requested notice of appeal constitutes ineffective assistance of counsel, (Watson v. United

States, 493 F.3d 960, 963 (8th Cir. 2007)), and where petitioner's allegations, if true, amount to

ineffective assistance of counsel, a hearing must be held unless the record '' affirmatively refutes

the factual assertions upon which the claim is based". (Watson at 964).


           Although Jones' asserts that there is no evidence to refute his claim that he

"persistently directed counsel to appeal", the record clearly shows this to be false. On

February 13, 2018, Jones signed a Notice of Compliance with Local Rule 12.07(A) form

stating;


                                                   13
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 14 of 20 PageID #: 77




                     "I have been fully informed on my right to appeal the final judgment in this case,
                     I do not wish to file a notice of appeal, and I have instructed my attorney not to
                     file a notice of appeal."

                      (Document# 50, Cause 1:16 CR 131 SNLJ) 5

            This is certainly consistent with the rest of the record. Jones did not object to his

    classification as a career offender in the Presentence Report, nor did he object to the sentence on

    that basis at the time it was imposed. Jones' counsel indicates in his affidavit that "I advised Mr.

    Jones not to appeal and he never requested I do so." (Exhibit A, Para. 11) Perfectly consistent

    with that statement on Counsel's part is the delay in filing the notice. Counsel states that:

                     "It is my practice to review with my clients their rights to appeal in every case. I
                     did this with Mr. Jones. The fact that the document was filed on February 27,
                     2018, fourteen days after the sentencing date, indicates that I held the document in
                     case Mr. Jones decided to change his mind regarding his appellate rights. I
                     instructed him to contact me immediately should he decide within the next
                     fourteen days that he wanted to appeal. I was never contacted about filing an
                     appeal in his case."

                      (Exhibit A, para. 12)

            Jones relies upon Watson for the proposition that he should receive a hearing, however

    Watson is clearly distinguishable from the case at bar however, as in Watson's case the Court of

    Appeals found that there was no evidence in the record to contradict Watson's assertion that he

    requested an appeal. Watson, 493 F.3d 960, 964.

             Section 2255(b) requires an evidentiary hearing '[u]nless the motion and the files and

    records of the case conclusively show that the prisoner is entitled to no relief.' No hearing is

    necessary 'if (1) the petitioner's allegations, accepted as true, would not entitle the petitioner to

    relief, or (2) the allegations cannot be accepted as true because they are contradicted by the


5   A copy of the Notice is attached hereto .and incorporated herein as Exhibit B.
                                                             14
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 15 of 20 PageID #: 78




record, inherently incredible, or conclusions rather than statements of tact.'

           In this instance, Jones' allegations that counsel refused to file a notice of appeal are

simply not credible given the facts and circumstances, and those allegations are clearly

contradicted by the record. As such, Jones is not entitled to an evidentiary hearing on this ground

either.



IV.                                 CONCLUSION

           For the reasons set out above it plainly appears from the face of the motion and the record

that the movant is not entitled to relief in this Court. Accordingly, this Court denies the Movant's

Section 2255 Petition by summarily dismissing the same without a hearing.




          SO ORDER this 16th day of June, 2020




                                                                 STEPHEN N. LIMBAUGH, JR.
                                                                 UNITED STATES DISTRICT JUDGE




                                                     15
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 16 of 20 PageID #: 79




      In the United States District Court             )
      Eastern District of Missouri                    )
      Southeastern Division                           )


                                          AFFIDAVIT

      I, Michael A. Skrien, after being duly sworn, do hereby make the following affidavit:


       1. I am employed as an Assistant Federal Public Defender in Cape Girardeau, Missouri.



      2. On June 27, 2017, I was appointed by United States Magistrate Judge Abbie Crites-
                                                             .                        .
      Leoni to represent Mr. Jones and continued representing him throughout his criminal case.



      3. Mr. Jones pled guilty and on February 13, 2018, was sentenced to 180 months B.O.P.



      4. On March 1, 2019, Mr. Jones filed a Motion to Vacate, Set Aside, or Correct Sentence

      pursuant to 28 U.S.C. §2255 (Case No. 1:19 cv 00035 SNLJ, doc# 1, hereinafter "2255

      doc # l ") alleging he received ineffective counsel.



       5. On June 10, 2019, the court ordered undersigned counsel to prepare an affidavit,

       addressing Mr. Jones' concerns without regard to privileged communications, finding

      that Mr. Jones had waived the privilege by virtue ofraising allegations of ineffective

       counsel (doc # 7).



       6. Undersigned counsel has reviewed the allegations contained in Mr. Jones' motion.
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 17 of 20 PageID #: 80




       7. It appears that Mr. Jones has three complaints with respect to myrepresentation. AB to

       the first allegation, Mr. Jones claims I did not ''offer an affirmative defense to the

       improper inclusion of enhancements that greatly exaggerated the elements of the crime,

       and lead to ·a sentence not consistent to the actual crime; and relevant conduct." (2255

       doc #1, page 4). I believe this to be an accusation that I did not attack the predicate

       offenses that gave rise to his designation as a Career Offender. I reviewed the predicate

       offenses and believed them to be accurately applied. They are each for unlawful

       distribution of illegal drugs and within the time frame boundaries of the guidelines (PSR

       ,r,r 49 and 50).


       8. Mr. Jones also claims in a different section of his motion that 1 failed to review

       discovery with him. 1bis is simply not true. I review discovery in every case with my

       clients and go over the evidence the government has. After I reviewed the discovery with

       Mr. Jones, and his decision not to file pretrial motions was made, I filed a statement with

       the court indicating that intention (doc# 23). After that filing, and on August 15, 2017,

       Mr; Jones indicated on the record and under oath that we had reviewed the discovery and

       that after that review, he decided not to file pretrial motions (see docket entry # 28).



       9. The second allegation seems to claim that 1 failed to present mitigating evidence to the

       court on Mr. Jones' behalf to "counter the factors presented in the PSR, nor challenge

       factors which increased my sentence as a Career Offender ... " (225 5 doc # 1). Although I

       do not recall without reviewing a transcript what I presented at sentencing, it is my
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 18 of 20 PageID #: 81




      practice and duty to present mitigation at a criminal sentencing. My notes in the case file

      identify items I would have used and suggest I offered mitigation at sentencing.



       10, The third allegation claims I erred by "allowing into the record, and the sentencing

      phases evidence that did not represent the nature of the offense being charged by not

       explaining any of the details of the offense conduct I was charged.with. I was clueless as

      to the nature of the crime I was alleged of, and he never reviewed my indictment with me

      to understanding the charges." (2255 doc #1). I take this to mean more than one

       allegation; that I failed to adequately address the nature and circumstances of the offense

       in the best light and most favorable to Mr. Jones,· and that I did not review the indictment

       with him. As to tlie first allegation, I do not recall what I stated as to the nature and

       circumstances of the instant offense. As to the claim that I failed to review the indictment

       with him. This is not true. It would have been reviewed with him by me and/or the court,

       and I have no recollection or notes to indicate any problem Mr. Jones had understanding

       the indictment or the charges against him.



       11. Finally, as to appealing each of the claims stated in his motion, Mr. Jones claims I

       told him he had no reason to file an appeal. This much is true. It is also indicative that we

       did, in fact, discuss his appellate rights. I saw no viable ground to appeal. He claims I told

       him he would get more time if he did so. This I did not say, although I likely reminded

       Mr. Jones that the government had withdrawn their 851 notice to enhance his sentence,

       which would have increased his guideline range from 188-235 to 262-327. I advised Mr.

       Jones not to appeal and he never requested I do so.
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 19 of 20 PageID #: 82




      12. Also noteworthy is that while reviewing my case file, I found a signed Notice of

      Compliance with Local rule 12.07(a) (doc# SO). It is my practice to review with my

      clients their rights to appeal in every case. I did this with Mr. Jones. The fact that the

      documentwas filed on February 27, 2018, fourteen days after the sentencing date,

      indicates that I held the document in case Mr. Jones decided to change his mind regarding

      his appellate rights. I instructed him to contact me immediately should he decide within

      the next fourteen days that he wanted to appeal. I was never contacted about filing an

      appeal in his case.



                                             FURTHER, AFFIANT SAYETH NOT




                                              MICHAEL A. SKRIEN




       Subscribed and sworn to before me this

       26th day of June, 2019.                                        ASHLEY M. THURMAN
                                                                   Notary Public, Notary Seal
                                                                        State of Missouri
                                                                     Cape Girardeau County
                                                                    Commission # 14117079
                                                                My Commission Expires 04-06-2022




       County of Cape Girardeau
Case: 1:19-cv-00035-SNLJ Doc. #: 10 Filed: 06/16/20 Page: 20 of 20 PageID #: 83
  Case: 1:16-cr-00131-SNLJ Doc.#: 50 Filed: 02/27/18 Page: 1 of 1 PagelD #: 177




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI


  UNITED STATES OF AMERICA,                             )
                                                        )
                   Plaintiff,                           )
                                                        )
  vs.                                                   )       CaseNo.   l: I~ cR \3\             S'"1L3
   Cvrft1.:           ~V\{8
                                                        )
                                                        )
                                                        )
                   Defendant.                           )

                   NOTICE OF COMPLIANCE WITH LOCAL RULE 12.07(A)
                                                                                   --
         Comes now counsel for the above nat~ed Defendant ru1d, pursuant to Local Rule 12.07,

  notifies the Court as follows:




           •               A Notice of Appeal will be filed by defense counsel witllin the time
                           allowed by law.

                           Defense counsel has explained to defendant his/her rigid to appeal
           -~              and defendant has not requested that counsel file a Notice of Appeal.


           •               The defendant declines to sign this notice.


            (Note: Defense counsel should check tbe appropriate box(es) above.)


           JJ~10--tr
            Date                                        Signature ofAttomey


                           I have been fully informed of my right to appeal the final judgment in
                           this case, I do not wish to file a Notice of Appeal, and I have instructed
                           my attorney not to file a Notice of Appeal.


             :J,1"lJ .. (r
            Date
